Case 8:20-cv-00089-DOC-JDE Document 96-3 Filed 07/21/21 Page 1 of 4 Page ID #:1359




  1   NADA I. SHAMONKI (SBN 205359)
      nshamonki@mintz.com
  2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
      2029 Century Park East, Suite 3100
  3   Los Angeles, CA 90067
      Telephone: (310) 586-3200
  4   Facsimile: (310) 586-3202
  5   MICHAEL C. WHITTICAR (admitted pro hac vice)
      mikew@novaiplaw.com
  6   NOVA IP LAW, PLLC
      7420 Heritage Village Plaza, Suite 101
  7   Gainesville, VA 20155
      Telephone: (571) 386-2980
  8   Facsimile: (855) 295-0740
  9   Attorneys for Defendant/Counterclaimant
      DESCENDENT STUDIOS INC. and
10    Defendant ERIC PETERSON
11                       UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13    LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14    Limited Liability Company,
                                            DECLARATION OF MICHAEL C.
                                            WHITTICAR IN SUPPORT OF
15                           Plaintiff,     DEFENDANTS’ SECOND MOTION
                                            TO ENFORCE THE BINDING
16         vs.                              SETTLEMENT TERMS SHEET, FOR
                                            A MONEY JUDGMENT, AND FOR
17                                          AN AWARD OF ATTORNEYS’ FEES
      DESCENDENT STUDIOS INC., a
18    Texas corporation, and ERIC
      PETERSON, an individual,              Date:      August 23, 2021
19                                          Time:      8:30 a.m.
                             Defendants.    Courtroom: 9D
20
21    DESCENDENT STUDIOS INC., a
22    Texas corporation,
23                     Counterclaimant,     Judge: Hon. David O. Carter
24         vs.                              Complaint Filed:   1/16/2020
25
      LITTLE ORBIT LLC, a California
26    Limited Liability Company,
27                     Counterdefendant.
28
Case 8:20-cv-00089-DOC-JDE Document 96-3 Filed 07/21/21 Page 2 of 4 Page ID #:1360




  1         I, Michael C. Whitticar, declare as follows:
  2         1.    I am licensed to practice law in the Commonwealth of Virginia and have
  3   been admitted to practice before this court pro hac vice in this case. I am an attorney
  4   with NOVA IP Law, PLLC (“Nova IP”), counsel for Defendants Descendent Studios
  5   Inc. and Eric Peterson (“Defendants”). I submit this declaration in support of
  6   Defendants’ Second Motion to Enforce the Binding Settlement Terms Sheet, for a
  7   Money Judgment, and for an Award of Attorneys’ Fees.
  8         2.    I am over the age of 18 and make this declaration of my own knowledge.
  9   I could and would competently testify as to the matters set forth below if called upon
10    to do so.
11          3.    The Defendants have demanded, but have not received, the Little Orbit
12    bank statements and its financial accounting software and reports from November 1,
13    2020 through the present, plus disclosures as to the status of Little Orbit’s fund raising
14    efforts and development efforts.
15          4.    In the settlement of disputes or litigation, it is common to have intellectual
16    property (“IP”) licenses which are not accompanied by any obligation by the licensor
17    to deliver the IP to the settling licensee. There is no implied obligation to deliver the
18    licensed IP to the adverse party.
19          5.    Defendants noted in their opposition to the motion to set aside, and
20    directly to Mr. Richardson by telephone, that Little Orbit has never actually stated or
21    testified that it had not in fact had possession of or access to any of the allegedly
22    missing game IP assets. Mr. Richardson said that that issue would be addressed in
23    Little Orbit’s reply brief. It was not. Little Orbit still has provided no statements or
24    testimony that it did not actually have or have access to any of the allegedly missing
25    game IP assets.
26          6.    While the Defendants are content with the BSTS, they are always willing
27    to engage in constructive re-negotiations with Little Orbit over the BSTS. The
28    Defendants simply need to get paid first. Also, the Defendants want Little Orbit to

                                                 -1-
Case 8:20-cv-00089-DOC-JDE Document 96-3 Filed 07/21/21 Page 3 of 4 Page ID #:1361




  1   engage in reasonable, responsive, meaningful private negotiations, not just more
  2   threats and posturing, before again imposing on the Court to re-settle the same case.
  3   In fact, the Defendants have offered Little Orbit two potential paths for renegotiating
  4   the BSTS. (See Ex. B to the Richardson Reply Declaration). However, it is telling
  5   that Little Orbit has not made a single settlement proposal nor payment in the nearly
  6   four weeks since it skipped the first settlement payment and moved to set aside the
  7   BSTS.
  8         7.    Mr. Richardson, when we met and conferred by telephone on June 21,
  9   2021, merely threatened to file a duplicative motion to set aside without stating what
10    the basis for it would be and without asking whether Defendants would agree to it or
11    could address or rectify the undeclared grounds for it.
12          8.    Pursuant to Local Rule 7-3, I conferred in good faith by telephone with
13    Danton Richardson, Plaintiff’s counsel, on July 6th, 2021, in a good faith effort to
14    resolve the issues presented in this motion. We have been unable to resolve these
15    issues without the Court’s intervention.
16          9.    My attorney’s fees incurred for preparing and drafting this motion and
17    related documents to enforce the Settlement Agreement exceed the amount of $7, 500.
18    My paralegal and I each have put over 20 hours each into preparing these documents.
19    My rate is $250.00 per hour and my Paralegal’s rate is $125.00 per hour.
20          I declare under penalty of perjury that the above is true and correct.
21          Executed This 21st Day of July, 2021, in Prince William County, Virginia.
22
23
                                                       _____________________________
24
                                                           Michael C. Whitticar
25
26
27
28

                                                 -2-
Case 8:20-cv-00089-DOC-JDE Document 96-3 Filed 07/21/21 Page 4 of 4 Page ID #:1362




  1                                CERTIFICATE OF SERVICE
  2         I, the undersigned, certify and declare that I am over the age of 18 years,
  3   employed in the County of Los Angeles, State of California, and am not a party to
  4   the above-entitled action.
  5         On July 21, 2021, I filed a copy of the following document(s):
  6   DECLARATION OF MICHAEL C. WHITTICAR IN SUPPORT OF
      DEFENDANTS’ SECOND MOTION TO ENFORCE THE BINDING
  7   SETTLEMENT TERMS SHEET, FOR A MONEY JUDGMENT, AND FOR
  8   AN AWARD OF ATTORNEYS’ FEES

  9   By electronically filing with the Clerk of the Court using the CM/ECF system which
      will send notification of such filing to the following:
10
        •   Leo Edward Lundberg , Jr
11
12          leo.law.55@gmail.com
        •   Michael Danton Richardson
13
14          mdantonrichardson@yahoo.com

15
16          Executed on July 21, 2021, at Los Angeles, California. I hereby certify that I

17    am employed in the office of a member of the Bar of this Court at whose direction

18    the service was made.

19                                           /s/ Diane Hashimoto__________________
                                                   Diane Hashimoto
20
21
22
23
24
25
26
27
28

                                               -1-
